Case 1:19-cv-22573-MGC Document 1 Entered on FLSD Docket 06/21/2019 Page 1 of LS
                                                                              5


                                                                                                                  Jun 21, 2019
ProSe1(Rev.12/16)ComplaintforaCivilCmse


                                       U N ITED STATES D ISTRICT C OURT
                                                                    forthe
                                                                   Distri
                                                                        ctof p:cA
                                                Ntq-toisqjsk oivision

     '
     $   4
                                                          19-22573-CV-COOKE/GOODMAN
                                                                CaseN o.
                                                                                         (tobehlledinbytheClerk'sO.
                                                                                                                  J#cc)
             A(ç
                       Plaint@ls)
(W'?Wcthefullnameofeachrltzl
                           k/@ w/lt
                                  pishlingthiscomplaint.                     JuryTrial:(checkone)     ves I
                                                                                                          --lxo
IfthenamesofalltheWtzïnl#.
                         J.
                          scannothtinthespaceabove,
pltrt
    zs'
      cwrite 'f
              s'tr
                 cattached''in thespaceand Jrrtzc/lan additional
pagewith l/le-fzlfflistofntunes.)
                              -   V-




  i
  'm,
    '- t.                                 d'
                                           u'-r. .mf,fs
                      Defen ntls)
(Writethefullnameofeachdefendantw/?
                                  o 9beings'uctf Ifthe
namesofallthedefendantscannothtinthespaceabove,pldtzsc
write dTJ/'attached''inthewaceJnzfattachanadditionalpage
withthefull#Jlofnames.)

                                            CO M PLA IN T FO R A C IW L CA SE

             ThePartiesto ThisCom plaint
             A.    The Plaintiffts)
                   Providetheinform ation below foreach plaintiffnam ed in thecomplaint. Attach additionalpagesif
                   needed.
                          Nam e                                         mf 0
                            StreetAddress                                    pl &E r
                            City and County                                  k,$1 p vt k ( ûwlm
                             State and Zip Code                Vloff-(c'
                                                                       k f 3.311.
                            TelephoneNum ber                    hl-kï Gà'1-;:#(
                            E-m ailAddress                          r               l<'m a1.iom

             B.    TheDefendanqs)
                   Provide theinformation below foreach defendantnamed in the complaint,whetherthedefendantisan
                   individual,agovernmentagency,an organization,oracorporation.Fora!lindividualdefendant,
                   includetheperson'sjobortitle(ifknown).Attachadditionalpagesifneeded.

                                                                                                                          Page1of5
Case 1:19-cv-22573-MGC Document 1 Entered on FLSD Docket 06/21/2019 Page 2 of 5



ProSe1(Rev.12.
             /16)Complai
                       ntforaCivilCase

                D efendantNo.1
                         N nm e                    CA4w A.Olm4nrz-
                         Job orTitle(Lfknown)                 a e kwM;Y.
                                                                       b(4 -4, z'
                         StreetAddress                         y * e .
                         C ity andCounty                        l. jx . q
                         StateandZip Code                     v'J. 33,1,
                         Telephone Num ber                 'z:5) znx-x b-ll
                         E-mailAddress(ifknown)              #' -'
                                                                 4hz1g at
                 DefendantNo.2
                         Nam e                         # 'tc PbSAb'o
                         Job orTitle (I
                                      fknown)              fr ,4'    é'
                         StreetAddress                      ô J < :ta .A $ pO
                         City and County
                         State and Zip Code            r-lt'ztjlj 3:I3$
                         TelephoneN um ber
                                                   '
                                                       -7dd- Yii-5Y '7.1
                         E-mailAddress(t
                                       fknown)         qlktt-tr4ke<m,
                                                                    '4mIc/4/t.aov
                 DefendantNo.3
                         N am e                        U, o J'
                                                             pc                            9
                         Job orTitle(kknown)               ,              () ( z o / t$a,
                                                                                        1
                          StreetA ddress
                                                       '
                                                           tp            z ' 11.
                                                                 '
                          City and County                   r #               N ,(.otl
                          Stateand Zip C ode           91lft,1x. J3lJp
                          TelephoneNum ber
                                                       :ûs'  ) ts':-Jz7çJ
                                                             -
                         E-mailAddress(I
                                       Tknown)                   t-- x   / 'ttr,lvt , <ê
                 DefendantNo.4
                          Nam e
                          Job orTitle (Lfknown)
                          StreetAddress
                          City and County
                          State and Zip Code
                          TelephoneNumber
                          E-mailAddress(ifknown)


                                                                                               Page 2of 5
Case 1:19-cv-22573-MGC Document 1 Entered on FLSD Docket 06/21/2019 Page 3 of 5



ProSe1(Rev.12/16)ComplaintforaCivilCmse

II.     Basisfor Jurisdiction

        Federalcourtsarecourtsoflimitedjurisdiction(limitedpower).Generally,onlytwotypesofcasescanbe
        heard in federalcourt:casesinvolving afederalquestion andcasesinvolvingdiversity ofcitizenship ofthe
        parties. Under28U.S.C.j 1331,acasearising undertheUnited StatesConstitution orfederallawsortreaties
        isafederalquestion case. Under28U.S.C.j 1332,acasein which acitizen ofoneState suesacitizen of
        anotherState ornation and theamountatstakeismoreth= $75,000 isadiversity ofcitizenship case.In a
         diversity ofcitizenship case,no defendantm ay bea citizen ofthesam eState asany plaintiff.

        '
        W hatisthebasisforfederalcourtjurisdiction? (checkallthatapply)
                   Federalquestion                        Diversity ofcitizenship


        Fillouttheparagraphsinthissection thatapply tothiscase.

         A.      IftheBasisforJurisdictionIsaFederalQuestion
                 Listthespecitk federalstatutes,federaltreaties,and/orprovisionsoftheU nited StatesConstitution that
                 areatissuein thiscase.




         B.      Ifthe BasisforJurisdiction IsDiversity ofCitizenship

                          ThePlaintiffts)
                          a.       Iftheplaintiffisan individual
                                   Theplaintiff,(name)                                                ,isacitizenofthe
                                   State of(name)


                          b.       Iftheplaintiffisacorporation
                                   Theplaintiff,(name)                                                ,isincorporated
                                   underthe law softhe Stateof(name)                                                     ,
                                   and hasitsprincipalplaceofbusinessin the Stateof(name)



                          (Ifmorethanoneplaintt isnamedin thecomplaint,attachanadditionalpageprovidingthe
                          sameinfonnationforeachadditionalplaint@ )
                          TheDefendantts)
                          a.       Ifthedefendantisan individual
                                   The defendant,(name)                                               ,isacitizen of
                                   theState of(name)                                           .0risacitizenof


                                                                                                                Page 3of5
Case 1:19-cv-22573-MGC Document 1 Entered on FLSD Docket 06/21/2019 Page 4 of 5



WoSe1(Rev.12/16)ComplaintforaCivilCase


                                  Ifthe defendantis a corporation
                                  Thedefendant, (name)                                       ,isincorporated under
                                  thelawsoftheState of(name)                                          ,and hasits
                                  principalplaceofbusinessin the State of(name)                                      .
                                  Orisincorporated underthelawsofLforeignrwll
                                                                            bnl
                                  andhasitsplincipalplaceofbusinessin (name)

                         (Ifmorethanonedefendantisnamedinthecomplaint,attachanadditionalpageprovidingthe
                         sameinformntionforeachadditionaldefendant.)
                  3.     TheAm ountin Controversy

                         Theamountin controversy-theamountthe plaintiffclaim sthe defendantowesorthenmountat
                         stake-ismorethan$75,000,notcounting interestand costsofcourt,because (explainl'
                                                                                                       .




111.       Statem entofClaim
           W riteashortand plain statementoftheclaim. Do notmake legalarguments. Stateasbriefly aspossiblethe
           factsshowing thateach plaintiffisentitledto thedamagesorotherreliefsought. State how each defendantwas
           involved and whateach defendantdid thatcaused theplaintiffharm orviolated theplaintiffsrights,including
           thedatesand placesofthatinvolvem entorconduct. lfm orethanoneclaim isasserted,num bereachclaim and
           writeashortand plain statementofeach claim in asepazateparagraph.Attach additionalpagesifneeded.
           I vocJ c.1aiil ôaz.;.4 AJ JO, aff
                                           '.,.
                                              f.;l:J zàromfkj,: vl.vskvve -r/<.è'W < /1;Q,èe-bth
       4a(p.2.e              .o ce-/lu'zTttl q
                                             n.qt
                                                J-dt,b.,g+ik.fJ 'I:.,, czlzm,lhza-l
                                                                                  pzz.-w w',
                                                                                         ,+,
     u!u.
     ' i, kgs
          v kpve
            o  akts,
               +   l.
                   vuw4ir4z. mp'ö
                     ,             rs.'. -.leô1Jsx4,u(
                                                     x//r
                                                       14e
                                                         1-
                                                          taef
                                                             vl
                                                              isv<ê
                                                              c   z
                                                                  :'s'6
                                                                      i't
                                                                        ''q
                                                                          e-
                                                                           eFm'
                                                                           yb
    fl
  pt ,              t m;  N4yk'
                              ,cl-,,ilzvz/zrq-f'
                                         .

                                          al't b (z.'. . 1-..1tz .Al/m4,4' ,
   f:z $/ zz'pzc,lttq k . :t-Jr &,JLf:. t< 'i ht'e % ..f '$4* em )blF/ p*) ><-
1V. Relief'kjq/jc
                .jj4I..XA.
                         g6 w.g   œjj(.o V m p(w gph60.3
           Statebriefly and precisely whatdamagesorotherrelieftheplaintiffasksthecourtto order.Donotmakelegal
           argum ents. Includeany basisforclaim ing thatt
                                                        hewrongsalleged arecontinuing att
                                                                                        hepresenttim e.Include
           theamountsofanyactualdamagesclaimedfortheactsalleged and thebasisfortheseamounts.Includeany
           punitive orexemplary damagesclaimed,the amounts,and thereasonsyouclaim you are entitled to actualor           j:
           punit
               ivemoneydamages.jwtitt &jy
                                        vjj
                                          '
                                          ll
                                           .t.
                                           ' o,?cl
                                                 'k;(lor,rli%(J..h. J'4.tS).J:/.
                                                                               ,.> h JbT.'-
                                                                                          4
                                                                                          .
                                                                                          #'
           >.1lic/u/t j / .
                      . .vtx k t , ., 1r
                                       k:i..I>)  k-lsn
                                                     .40,. *) sknn? o-on  ' &', e.e
                                                                                  lstç.fjo
                         x
                              .


                             4.lxpRö.ep% Fnq    l
                                                tky    a :/J,J 1r,      ,
                                                                                  ,
                                                                         rdx bttT tzpu
       '
           T e2 V V G
        lk l/?e?*1V Xek.
                       k jrlçr'
                              ,
                                                                                                           Page4 of 5
Case 1:19-cv-22573-MGC Document 1 Entered on FLSD Docket 06/21/2019 Page 5 of 5



ProSe1(Rev.12/16)ComplaintforaCivilCase




V.      Certification and Closing

        UnderFederalRuleofCivilProcedure 11,by signingbelow,Icertify tothebestofmy knowledge,infonnation,
        and beliefthatthiscomplaint:(1)isnotbeing presented foranimproperpurpose,such astoharass,cause
        unnecessary delay,orneedlessly increase thecostoflitigation;(2)issupported by existing 1aw orby a
        nonfrivolousargumentforextending,modifying,orreversingexistinglaw;(3)thefactualcontentionshave
        evidentiary supportor,ifspecifically so identified,willlikely haveevidentiat'
                                                                                    y supportafterareasonable
        opportunity forfurtherinvestigation ordiscovery'
                                                       ,and (4)thecomplaintotherwise complieswith the
        requirem entsofRule 11.

        A.       For Parties W ithoutan A ttorney

                 Iagree toprovidetheClerk'sO ftk e with any changesto m y addresswherecase-related papersm ay be
                 served.1understand thatm y failureto keep acurrentaddresson tile with theClerk'sO ffice may result
                 in thedism issalofmy case.

                 Dateofsigning: OQ 2zl2)0)f'
                                           f
                 signatureofPlaintiff
                 PrintedNameofPlaintiff                       'a rf

                 ForAttorneys
         B. Ilateofsigning:p@)t,
                               tlzolq
                 Signature ofA ttorney                  O
                 PrintedN am eofA ttorney                        0
                 BarN um ber
                 Nam e ofLaw Finn
                 StreetAddress                3:.:1 #u)
                 Stateand Zip Code                            otk
                                                                . , .533j
                 TelephoneN um ber                  %       û f--
                 E-m ailAddress                         :5a3t4 ',,1.(1m
                                                        .




                                                                                                            Page5 of 5
